INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the "Agreement") is effective as of
_____________________, 2004, by and among BJ Services Company, a Delaware
corporation (the "Company"), and ___________________________ (the "Indemnitee").

WHEREAS, the Indemnitee has been asked to serve on the Board of Directors of the
Company (the "Board") [and/or] has been elected an officer of the Company;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify persons serving as officers and/or directors of
the Company to the fullest extent permitted by applicable law so that they will
serve or continue to serve as officers and/or directors of the Company free from
undue concern that they will not be so indemnified;

WHEREAS, the Indemnitee is willing to serve and continue to serve as an officer
[and/or] a director of the Company on the condition that he be so indemnified;
and

WHEREAS, to the extent permitted by law, this Agreement is a supplement to and
in furtherance of the provisions of the Amended and Restated Certificate of
Incorporation of the Company (the "Certificate") and the provisions of the
Bylaws of the Company (the "Bylaws") or resolutions adopted pursuant thereto,
and shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of the Indemnitee thereunder;

NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:

Services by the Indemnitee

. The Indemnitee agrees to continue to serve at the request of the Company as an
officer [and/or] director of the Company (including, without limitation, service
on one or more committees of the Board). Notwithstanding the foregoing, the
Indemnitee may at any time and for any reason resign from any such position.



Indemnification - General

. The Company shall indemnify, and advance Expenses (as hereinafter defined) to,
the Indemnitee as provided in this Agreement and to the fullest extent permitted
by applicable law in effect on the date hereof and to such greater extent as
applicable law may thereafter from time to time permit. The rights of the
Indemnitee provided under the preceding sentence shall include, but shall not be
limited to, the rights set forth in the other Sections of this Agreement.



Proceedings Other Than Proceedings by or in the Right of the Company

. The Indemnitee shall be entitled to the rights of indemnification provided in
this
Section 3
if, by reason of his Corporate Status (as hereinafter defined), he is, or is
threatened to be made, a party to or participant in any threatened, pending or
completed Proceeding (as hereinafter defined), other than a Proceeding by or in
the right of the Company. Pursuant to this
Section 3
, the Company shall indemnify the Indemnitee against Expenses, judgments,
penalties, fines and amounts paid in settlement (as and to the extent permitted
hereunder) actually and reasonably incurred by him or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if he
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
Proceeding, if he also had no reasonable cause to believe his conduct was
unlawful.



Proceedings by or in the Right of the Company

. The Indemnitee shall be entitled to the rights of indemnification provided in
this
Section 4
if, by reason of his Corporate Status, he is, or is threatened to be made, a
party to or participant in any threatened, pending or completed Proceeding
brought by or in the right of the Company to procure a judgment in its favor.
Pursuant to this
Section 4
, the Company shall indemnify the Indemnitee against Expenses actually and
reasonably incurred by him or on his behalf in connection with such Proceeding
if he acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company. Notwithstanding the foregoing, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which the Indemnitee shall have been
adjudged to be liable to the Company or if applicable law prohibits such
indemnification;
provided
,
however
, that if applicable law so permits, indemnification against Expenses shall
nevertheless be made by the Company in such event if and to the extent that the
court in which such Proceeding shall have been brought or is pending, shall so
determine.



Indemnification for Expenses of a Party Who is Wholly or Partly Successful

.



(a) To the extent that the Indemnitee is, by reason of his Corporate Status, a
party to and is successful, on the merits or otherwise, in any Proceeding, the
Company shall indemnify the Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith. If the
Indemnitee is not wholly successful in defense of any Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify the
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each such claim, issue or matter as to which the
Indemnitee is successful, on the merits or otherwise. For purposes of this
Section 5(a), the term "successful, on the merits or otherwise," shall include,
but shall not be limited to, (i) the termination of any claim, issue or matter
in a Proceeding by withdrawal or dismissal, with or without prejudice, (ii)
termination of any claim, issue or matter in a Proceeding by any other means
without any express finding of liability or guilt against the Indemnitee, with
or without prejudice, (iii) the expiration of 120 days after the making of a
claim or threat of a Proceeding without the institution of the same and without
any promise or payment made to induce a settlement or (iv) the settlement of any
claim, issue or matter in a Proceeding pursuant to which the Indemnitee pays
less than $200,000. The provisions of this Section 5(a) are subject to Section
5(b) below.

(b) In no event shall the Indemnitee be entitled to indemnification under
Section 5(a) above with respect to a claim, issue or matter to the extent (i)
applicable law prohibits such indemnification, or (ii) an admission is made by
the Indemnitee in writing to the Company or in such Proceeding or a final,
nonappealable determination is made in such Proceeding that the standard of
conduct required for indemnification under this Agreement has not been met with
respect to such claim, issue or matter.

Indemnification for Expenses as a Witness

. Notwithstanding any provisions herein to the contrary, to the extent that the
Indemnitee is, by reason of his Corporate Status, a witness in any Proceeding,
the Company shall indemnify the Indemnitee against all Expenses actually and
reasonably incurred by or on behalf of the Indemnitee in connection therewith.



Advancement of Expenses

. The Company shall advance all reasonable Expenses incurred by or on behalf of
the Indemnitee in connection with any Proceeding within 10 days after the
receipt by the Company of a statement or statements from the Indemnitee
requesting such advance or advances from time to time, whether prior to or after
the final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by or on behalf of the Indemnitee. The
Indemnitee hereby expressly undertakes to repay such amounts advanced only if,
and to the extent that, it shall ultimately be determined by a final,
non-appealable adjudication or arbitration decision that the Indemnitee is not
entitled to be indemnified against such Expenses. All amounts advanced to the
Indemnitee by the Company pursuant to this
Section 7
shall be without interest. The Company shall make all advances pursuant to this
Section 7
without regard to the financial ability of the Indemnitee to make repayment,
without bond or other security and without regard to the prospect of whether the
Indemnitee may ultimately be found to be entitled to indemnification under the
provisions of this Agreement. Any required reimbursement of Expenses by the
Indemnitee shall be made by the Indemnitee to the Company within 10 days
following the entry of the final, non-appealable adjudication or arbitration
decision pursuant to which it is determined that the Indemnitee is not entitled
to be indemnified against such Expenses.



Procedure for Determination of Entitlement to Indemnification.

To obtain indemnification under this Agreement, the Indemnitee shall submit to
the Company a written request therefor, along with such documentation and
information as is reasonably available to the Indemnitee and reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that the
Indemnitee has requested indemnification.

Upon written request by the Indemnitee for indemnification pursuant to the first
sentence of Section 8(a) hereof, a determination, if required by applicable law,
with respect to the Indemnitee's entitlement thereto shall be made in the
specific case: (i) by the Board by a majority vote of a quorum consisting of
Disinterested Directors (as hereinafter defined); or (ii) if a quorum of the
Board consisting of Disinterested Directors is not obtainable or, even if
obtainable, such quorum of Disinterested Directors so directs, by Independent
Counsel (as hereinafter defined), as selected pursuant to Section 8(d), in a
written opinion to the Board (which opinion may be a "more likely than not"
opinion), a copy of which shall be delivered to the Indemnitee. If it is so
determined that the Indemnitee is entitled to indemnification, the Company shall
make payment to the Indemnitee within 10 days after such determination. The
Indemnitee shall cooperate with the Person or Persons making such determination
with respect to the Indemnitee's entitlement to indemnification, including
providing to such Person or Persons upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such determination. Subject to the provisions of Section 10 hereof,
any costs or expenses (including reasonable attorneys' fees and disbursements)
incurred by the Indemnitee in so cooperating with the Person or Persons making
such determination shall be borne by the Company, and the Company hereby agrees
to indemnify and hold the Indemnitee harmless therefrom.

Notwithstanding the foregoing, if a Change of Control has occurred, the
Indemnitee may require a determination with respect to the Indemnitee's
entitlement to indemnification to be made by Independent Counsel, as selected
pursuant to Section 8(d), in a written opinion to the Board (which opinion may
be a "more likely than not" opinion), a copy of which shall be delivered to the
Indemnitee.

In the event the determination of entitlement to indemnification is to be made
by Independent Counsel pursuant to Section 8(b) or (c) hereof, the Independent
Counsel shall be selected as provided in this Section 8(d). If a Change of
Control shall not have occurred, the Independent Counsel shall be selected by
the Board (including a vote of a majority of the Disinterested Directors if
obtainable), and the Company shall give written notice to the Indemnitee
advising him of the identity of the Independent Counsel so selected. If a Change
of Control shall have occurred, the Independent Counsel shall be selected by the
Indemnitee (unless the Indemnitee shall request that such selection be made by
the Board, in which event the preceding sentence shall apply), and approved by
the Company (which approval shall not be unreasonably withheld). If (i) an
Independent Counsel is to make the determination of entitlement pursuant to
Section 8(b) or (c) hereof, and (ii) within 20 days after submission by the
Indemnitee of a written request for indemnification pursuant to Section 8(a)
hereof, no Independent Counsel shall have been selected, either the Company or
the Indemnitee may petition the appropriate court of the State (as hereafter
defined) or other court of competent jurisdiction for the appointment as
Independent Counsel of a Person selected by such court or by such other Person
as such court shall designate. The Company shall pay any and all reasonable fees
and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 8(b) or (c) hereof, and the Company
shall pay all reasonable fees and expenses incident to the procedures of this
Section 8(d), regardless of the manner in which such Independent Counsel was
selected or appointed. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 10(a)(iv) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

Presumptions and Effect of Certain Proceedings; Construction of Certain Phrases.

In making a determination with respect to whether the Indemnitee is entitled to
indemnification hereunder, the Reviewing Party making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement
if the Indemnitee has submitted a request for indemnification in accordance with
Section 8(a) of this Agreement, and anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion, by clear and
convincing evidence.

Subject to the terms of Section 16 below, the termination of any Proceeding or
of any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of the Indemnitee to indemnification or create a presumption
that the Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal Proceeding, that the Indemnitee had reasonable
cause to believe that his conduct was unlawful.

For purposes of any determination of the Indemnitee's entitlement to
indemnification under this Agreement or otherwise, the Indemnitee shall be
deemed to have acted in good faith and in a manner he reasonably believe to be
in or not opposed to the best interests of the Company, and, with respect to a
criminal Proceeding, to have also had no reasonable cause to believe his conduct
was unlawful, if the Indemnitee's action is based on the records or books of
account of the Company or another enterprise, including financial statements, or
on information supplied to the Indemnitee by the officers of the Company or
another enterprise in the course of their duties, or on the advice of legal or
financial counsel for the Company or the Board (or any committee thereof) or for
another enterprise or its board of directors (or any committee thereof), or on
information or records given or reports made by an independent certified public
accountant or by an appraiser or other expert selected by the Company or the
Board (or any committee thereof) or by another enterprise or its board of
directors (or any committee thereof). For purposes of this Section 9(c), the
term "another enterprise" means any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise of which the Indemnitee is or was serving at the request of the
Company as a director, officer, employee or agent. The provisions of this
Section 9(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed or found to have met
the applicable standard of conduct set forth in this Agreement. In addition, the
knowledge and/or actions, or failure to act, of any other director, trustee,
partner, managing member, fiduciary, officer, agent or employee of the Company
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement. Whether or not the foregoing provisions of
this Section 9(c) are satisfied, it shall in any event be presumed that the
Indemnitee has acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to a
criminal Proceeding, that he also had no reasonable cause to believe his conduct
was unlawful. Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion, by clear and convincing evidence.

For purposes of this Agreement, references to "fines" shall include any excise
taxes assessed on the Indemnitee with respect to an employee benefit plan;
references to "serving at the request of the Company" shall include, but shall
not be limited to, any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, the Indemnitee with
respect to an employee benefit plan, its participants or its beneficiaries; and
if the Indemnitee has acted in good faith and in a manner he reasonably believed
to be in the interest of the participants and beneficiaries of an employee
benefit plan, he shall be deemed to have acted in a manner "not opposed to the
best interests of the Company" as used in this Agreement. The provisions of this
Section 9(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed or found to have met
the applicable standard of conduct set forth in this Agreement.

Remedies of the Indemnitee

.



In the event that (i) a determination is made pursuant to Section 8 of this
Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 7
of this Agreement, (iii) the determination of entitlement to indemnification is
to be made by the Board pursuant to Section 8(b) of this Agreement and such
determination shall not have been made and delivered to the Indemnitee in
writing within twenty (20) days after receipt by the Company of the request for
indemnification, (iv) the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 8(b) or (c) of this Agreement
and such determination shall not have been made in a written opinion to the
Board and a copy delivered to the Indemnitee within forty-five (45) days after
receipt by the Company of the request for indemnification, (v) payment of
indemnification is not made pursuant to Section 6 of this Agreement within 10
days after receipt by the Company of a written request therefor or (vi) payment
of indemnification is not made within 10 days after a determination has been
made that the Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 8 or 9 of this Agreement, the
Indemnitee shall be entitled to an adjudication in an appropriate court of the
State of his entitlement to such indemnification or advancement of Expenses.
Alternatively, the Indemnitee, at his sole option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association. The Indemnitee shall commence such Proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which the Indemnitee first has the right to commence such Proceeding
pursuant to this Section 10(a); provided, however, that the foregoing clause
shall not apply in respect of a Proceeding brought by the Indemnitee to enforce
his rights under Section 5 of this Agreement.

In the event that a determination is made pursuant to Section 8 of this
Agreement that the Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 10 shall be
conducted in all respects as a de novo trial or a de novo arbitration (as
applicable) on the merits, and the Indemnitee shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 10, the Company shall have the burden of
proving that the Indemnitee is not entitled to indemnification, and the Company
shall be precluded from referring to or offering into evidence a determination
made pursuant to Section 8 of this Agreement that is adverse to the Indemnitee's
right to indemnification. If the Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 10, the Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 7 until a final
determination is made with respect to the Indemnitee's entitlement to
indemnification (as to which rights of appeal have been exhausted or lapsed).

If a determination is made or deemed to have been made pursuant to Section 8 or
9 of this Agreement that the Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 10, absent (i) a misstatement by
the Indemnitee of a material fact, or an omission by the Indemnitee of a
material fact necessary to make the Indemnitee's statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all of the provisions of this Agreement.

In the event that the Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication or an award in arbitration to enforce his rights under, or to
recover damages for breach of, this Agreement, the Indemnitee shall be entitled
to recover from the Company, and shall be indemnified by the Company against,
any and all Expenses actually and reasonably incurred by him in such judicial
adjudication or arbitration, unless the court or arbitrator determines that each
of the Indemnitee's claims in such Proceeding were made in bad faith or were
frivolous. In the event that a Proceeding is commenced by or in the right of the
Company against the Indemnitee to enforce or interpret any of the terms of this
Agreement, the Indemnitee shall be entitled to recover from the Company, and
shall be indemnified by the Company against, any and all Expenses actually and
reasonably incurred by him in such Proceeding (including with respect to any
counter-claims or cross-claims made by the Indemnitee against the Company in
such Proceeding), unless the court or arbitrator determines that each of the
Indemnitee's material defenses in such Proceeding were made in bad faith or were
frivolous.

Any judicial adjudication or arbitration determined under this Section 10 shall
be final and binding on the parties.

Defense of Certain Proceedings.

In the event the Company shall be obligated under this Agreement to pay the
Expenses of any Proceeding against the Indemnitee in which the Company is a
co-defendant with the Indemnitee, the Company shall be entitled to assume the
defense of such Proceeding, with counsel approved by the Indemnitee, which
approval shall not be unreasonably withheld, upon the delivery to the Indemnitee
of written notice of its election to do so. After delivery of such notice,
approval of such counsel by the Indemnitee and the retention of such counsel by
the Company, the Indemnitee shall nevertheless be entitled to employ or continue
to employ his own counsel in such Proceeding. Employment of such counsel by the
Indemnitee shall be at the cost and expense of the Company unless and until the
Company shall have demonstrated to the reasonable satisfaction of the Indemnitee
and the Indemnitee's counsel that there is complete identity of issues and
defenses and no conflict of interest between the Company and the Indemnitee in
such Proceeding, after which time further employment of such counsel by the
Indemnitee shall be at the cost and expense of the Indemnitee. In all events, if
the Company shall not, in fact, have timely employed counsel to assume the
defense of such Proceeding, then the fees and Expenses of the Indemnitee's
counsel shall be at the cost and expense of the Company.



Exception to Right of Indemnification or Advancement of Expenses

. Notwithstanding any other provision of this Agreement, the Indemnitee shall
not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding, or any claim therein, brought or made
by the Indemnitee against:



the Company, except for (i) any claim or Proceeding in respect of this Agreement
and/or the Indemnitee's rights hereunder, (ii) any claim or Proceeding to
establish or enforce a right to indemnification under any statute or law and
(iii) any counter-claim or cross-claim brought or made by him against the
Company in any Proceeding brought by or in the right of the Company against him;
or

any other Person, except for Proceedings or claims approved by the Board.

Contribution.

If, with respect to any Proceeding, the indemnification provided for in this
Agreement is held by a court of competent jurisdiction to be unavailable to the
Indemnitee for any reason other than that the Indemnitee did not act in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to a criminal Proceeding, that the
Indemnitee had reasonable cause to believe his conduct was unlawful, the Company
shall contribute to the amount of Expenses, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by the Indemnitee or
on his behalf in connection with such Proceeding or any claim, issue or matter
therein in such proportion as is appropriate to reflect the relative benefits
received by the Indemnitee and the relative fault of the Indemnitee versus the
other defendants or participants in connection with the action or inaction which
resulted in such Expenses, judgments, penalties, fines and amounts paid in
settlement, as well as any other relevant equitable considerations.

The Company and the Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 13 were determined by pro rata or per
capita allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in Section 13(a) above.

No Person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act of 1933) shall be entitled to contribution
from any Person who was not found guilty of such fraudulent misrepresentation.

Officer and Director Liability Insurance

.



The Company shall use all commercially reasonable efforts to obtain and maintain
in effect during the entire period for which the Company is obligated to
indemnify the Indemnitee under this Agreement, one or more policies of insurance
with reputable insurance companies to provide the directors and officers of the
Company with coverage for losses from wrongful acts and omissions and to ensure
the Company's performance of its indemnification obligations under this
Agreement. In all such insurance policies, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee with the same rights and
benefits as are accorded to the most favorably insured of the Company's
directors and officers. Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain such insurance if the Company determines in
good faith that the Indemnitee is covered by such insurance maintained by a
subsidiary or parent of the Company.

To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors or officers of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise which the Indemnitee serves at the
request of the Company, the Indemnitee shall be named as an insured under and
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for the most favorably
insured director or officer under such policy or policies.

In the event that the Company is a named insured under any policy or policies of
insurance referenced in either Section 14(a) or (b) above, the Company hereby
covenants and agrees that it will not settle any claims or Proceedings that may
be covered by such policy or policies of insurance and in which the Indemnitee
has or may incur Expenses, judgments, penalties, fines or amounts paid in
settlement without the prior written consent of the Indemnitee.

Security.

Upon reasonable request by the Indemnitee, the Company shall provide security to
the Indemnitee for the Company's obligations hereunder through an irrevocable
bank letter of credit, funded trust or other similar collateral. Any such
security, once provided to the Indemnitee, may not be revoked or released
without the prior written consent of the Indemnitee, which consent may be
granted or withheld at the Indemnitee's sole and absolute discretion.



Settlement of Claims

. The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
the Company's written consent, which consent shall not be unreasonably withheld.



Duration of Agreement

. This Agreement shall be unaffected by the termination of the Corporate Status
of the Indemnitee and shall continue for so long as the Indemnitee may have any
liability or potential liability by virtue of his Corporate Status, including,
without limitation, the final termination of all pending Proceedings in respect
of which the Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any Proceeding commenced by the Indemnitee pursuant to
Section 10 of this Agreement relating thereto, whether or not he is acting or
serving in such capacity at the time any liability or Expense is incurred for
which indemnification can be provided under this Agreement. This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.



Remedies of the Company.

The Company hereby covenants and agrees to submit any and all disputes relating
to this Agreement that the parties are unable to resolve between themselves to
binding arbitration pursuant to the rules of the American Arbitration
Association and waives all rights to judicial adjudication of any matter or
dispute relating to this Agreement except where judicial adjudication is
requested or required by the Indemnitee.



Covenant Not to Sue, Limitation of Actions and Release of Claims

. No legal action shall be brought and no cause of action shall be asserted by
or on behalf of the Company (or any of its subsidiaries) against the Indemnitee,
his spouse, heirs, executors, personal representatives or administrators after
the expiration of two (2) years from the date on which the Corporate Status of
the Indemnitee is terminated (for any reason), and any claim or cause of action
of the Company (or any of its subsidiaries) shall be extinguished and deemed
released unless asserted by filing of a legal action within such two-year
period; provided, however, that the foregoing shall not apply to any action or
cause of action brought or asserted by the Company pursuant to or in respect of
this Agreement and shall not constitute a waiver or release of any of the
Company's rights under this Agreement.



Limitation of Liability.

Notwithstanding any other provision of this Agreement, neither party shall have
any liability to the other for, and neither party shall be entitled to recover
from the other, any consequential, special, punitive, multiple or exemplary
damages as a result of a breach of this Agreement.



Subrogation.

In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.



No Multiple Recovery.

The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.



Definitions

. For purposes of this Agreement:



"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes hereof, "control" (including, with correlative meaning, the terms
"controlling", "controlled by" and "under common control with") means the
possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of such Person, by contract or otherwise.

"Change of Control" shall mean a change in control of the Company occurring
after the date of this Agreement of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement. Without limiting the foregoing, such a Change in Control shall be
deemed to have occurred if, after the date of this Agreement, (i) any "person"
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the "beneficial owner" (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company's then outstanding
securities entitled to vote generally in the election of directors without the
prior approval of at least two-thirds of the members of the Board in office
immediately prior to such person attaining such percentage interest; (ii) the
Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board (including for this purpose any new director whose election or
nomination for election by the Company's shareholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board; or (iv) approval by the shareholders of the Company of a
liquidation or dissolution of the Company.

"Company" means BJ Services Company, a Delaware corporation.

"Corporate Status" describes the status of an individual who is or was an
officer, director, employee or agent of the Company or any of the Company's
Affiliates, or is or was serving at the request of the Company or any of its
Affiliates as an officer, director, employee, agent or trustee of another
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise.

"Disinterested Director" means a director of the Company who is not and was not
a party to, or otherwise involved in, the Proceeding for which indemnification
is sought by the Indemnitee.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Expenses" shall include all reasonable attorneys' fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in a Proceeding.

"Independent Counsel" means a law firm or a member of a law firm that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term "Independent Counsel" shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee's rights under this
Agreement.

"Person" means a natural person, firm, partnership, joint venture, association,
corporation, company, limited liability company, trust, business trust, estate
or other entity.

"Proceeding" includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.

"State" means the State of Texas.

Non-Exclusivity.

The Indemnitee's rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may at any time be entitled under
applicable law, the Certificate, the Bylaws, any agreement, a vote of
stockholders, a resolution of directors or otherwise.



Remedies Not Exclusive

. No right or remedy herein conferred upon the Indemnitee is intended to be
exclusive of any other right or remedy, and every other right or remedy shall be
cumulative of and in addition to the rights and remedies given hereunder or now
or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy of the Indemnitee hereunder or otherwise shall
not be deemed an election of remedies on the part of the Indemnitee and shall
not prevent the concurrent assertion or employment of any other right or remedy
by the Indemnitee.



Changes in Law.

In the event that a change in applicable law after the date of this Agreement,
whether by statute, rule or judicial decision, expands or otherwise increases
the right or ability of a Delaware corporation to indemnify a member of its
board of directors or an officer, the Indemnitee shall, by this Agreement, enjoy
the greater benefits so afforded by such change. In the event that a change in
applicable law after the date of this Agreement, whether by statute, rule or
judicial decision, narrows or otherwise reduces the right or ability of a
Delaware corporation to indemnify a member of its board of directors or an
officer, such change shall have no effect on this Agreement or any of the
Indemnitee's rights hereunder, except and only to the extent required by law.



Interpretation of Agreement

. The Company and the Indemnitee acknowledge and agree that it is their
intention that this Agreement be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent now or hereafter
permitted by law.



Severability

. If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable) shall not in any
way be affected or impaired thereby; (b) such provision or provisions will be
deemed reformed to the extent necessary to conform to applicable law and to give
maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provision or provisions held invalid, illegal or
unenforceable.



Governing Law; Jurisdiction and Venue; Specific Performance.

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

ANY "ACTION OR PROCEEDING" (AS SUCH TERM IS DEFINED BELOW) ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE FILED IN AND LITIGATED OR ARBITRATED SOLELY
BEFORE THE COURTS LOCATED IN OR ARBITRATORS SITTING IN HARRIS COUNTY IN THE
STATE OF TEXAS, AND EACH PARTY TO THIS AGREEMENT: (i) GENERALLY AND
UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
ARBITRATORS AND VENUE THEREIN, AND WAIVES TO THE FULLEST EXTENT PROVIDED BY LAW
ANY DEFENSE OR OBJECTION TO SUCH JURISDICTION AND VENUE BASED UPON THE DOCTRINE
OF "FORUM NON CONVENIENS;" AND (ii) GENERALLY AND UNCONDITIONALLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY DELIVERY OF CERTIFIED OR
REGISTERED MAILING OF THE SUMMONS AND COMPLAINT IN ACCORDANCE WITH THE NOTICE
PROVISIONS OF THIS AGREEMENT. FOR PURPOSES OF THIS SECTION, THE TERM "ACTION OR
PROCEEDING" IS DEFINED AS ANY AND ALL CLAIMS, SUITS, ACTIONS, HEARINGS,
ARBITRATIONS OR OTHER SIMILAR PROCEEDINGS, INCLUDING APPEALS AND PETITIONS
THEREFROM, WHETHER FORMAL OR INFORMAL, GOVERNMENTAL OR NON-GOVERNMENTAL, OR
CIVIL OR CRIMINAL. THE FOREGOING CONSENT TO JURISDICTION SHALL NOT CONSTITUTE
GENERAL CONSENT TO SERVICE OF PROCESS IN THE STATE FOR ANY PURPOSE EXCEPT AS
PROVIDED ABOVE, AND SHALL NOT BE DEEMED TO CONFER RIGHTS ON ANY PERSON OTHER
THAN THE PARTIES TO THIS AGREEMENT.

The Company acknowledges that the Indemnitee may, as a result of the Company's
breach of its covenants and obligations under this Agreement, sustain immediate
and long-term substantial and irreparable injury and damage which cannot be
reasonably or adequately compensated by damages at law. Consequently, the
Company agrees that the Indemnitee shall be entitled, in the event of the
Company's breach or threatened breach of its covenants and obligations
hereunder, to obtain equitable relief from a court of competent jurisdiction,
including enforcement of each provision of this Agreement by specific
performance and/or temporary, preliminary and/or permanent injunctions enforcing
any of the Indemnitee's rights, requiring performance by the Company, or
enjoining any breach by the Company, all without proof of any actual damages
that have been or may be caused to the Indemnitee by such breach or threatened
breach and without the posting of bond or other security in connection
therewith. The Company waives the claim or defense therein that the Indemnitee
has an adequate remedy at law, and the Company shall not allege or otherwise
assert the legal position that any such remedy at law exists. The Company agrees
and acknowledges that: (i) the terms of this Section 29(c) are fair, reasonable
and necessary to protect the legitimate interests of the Indemnitee; (ii) this
waiver is a material inducement to the Indemnitee to enter into the transactions
contemplated hereby; and (iii) the Indemnitee relied upon this waiver in
entering into this Agreement and will continue to rely on this waiver in its
future dealings with the Company. The Company represents and warrants that it
has reviewed this provision with its legal counsel, and that it has knowingly
and voluntarily waived its rights referenced in this Section 29 following
consultation with such legal counsel.

Nondisclosure of Payments.

Except as expressly required by Federal securities laws, the Company shall not
disclose any payments under this Agreement without the prior written consent of
the Indemnitee. Any payments to the Indemnitee that must be disclosed shall,
unless otherwise required by law, be described only in the Company proxy or
information statements relating to special and/or annual meetings of the
Company's shareholders, and the Company shall afford the Indemnitee a reasonable
opportunity to review all such disclosures and, if requested by the Indemnitee,
to explain in such statement any mitigating circumstances regarding the events
reported.



Notice by the Indemnitee

. The Indemnitee agrees to promptly notify the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder.



Notices

. All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (a) delivered by hand and
received for by the party to whom said notice or other communication shall have
been directed, or (b) mailed by U.S. certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed: (i)
If to the Company: BJ Services Company, 5500 Northwest Central Drive, Houston,
Texas 77092, Attention: President; and (ii) if to any other party hereto,
including the Indemnitee, to the address of such party set forth on the
signature page hereof; or to such other address as may have been furnished by
any party to the other(s), in accordance with this Section 32.



Modification and Waiver

. No supplement, modification or amendment of this Agreement or any provision
hereof shall limit or restrict in any way any right of the Indemnitee under this
Agreement with respect to any action taken or omitted by the Indemnitee in his
Corporate Status prior to such supplement, modification or amendment. No
supplement, modification or amendment of this Agreement or any provision hereof
shall be binding unless executed in writing by both of the Company and the
Indemnitee. No waiver of any provision of this Agreement shall be deemed or
shall constitute a wavier of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.



Headings

. The headings of the Sections or paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.



Gender

. Use of the masculine pronoun in this Agreement shall be deemed to include
usage of the feminine pronoun where appropriate.



Identical Counterparts

. This Agreement may be executed in one or more counterparts (whether by
original, photocopy or facsimile signature), each of which shall for all
purposes be deemed to be an original, but all of which together shall constitute
one and the same Agreement. Only one such counterpart executed by the party
against whom enforcement is sought must be produced to evidence the existence of
this Agreement.





IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

ATTEST: BJ SERVICES COMPANY

By:___________________________ By:
Name: ________________________ Name:
Title: ________________________ Title:

INDEMNITEE




Name:_________________________________



Address:
